ACCEPTED
                                                                               06-15-00023-CR
                                                                    SIXTH COURT OF APPEALS
                                                                          TEXARKANA, TEXAS
                                                                         7/27/2015 12:00:00 AM
                                                                              DEBBIE AUTREY
                                                                                        CLERK



                 SIXTH COURT OF APPEALS
                                                              FILED IN
                                                       6th COURT OF APPEALS
                         06-15-00023-CR                  TEXARKANA, TEXAS
                                                       7/27/2015 8:32:00 AM
                                                           DEBBIE AUTREY
                                                               Clerk
                   Jessica Boyett, Appellant
                               v.
                    State of Texas, Appellee

             On Appeal from the 6th Judicial District Court
                         Lamar County, Texas
                        Cause Number 25505



               Motion to Extend Time to File
                    Appellant's Brief




THE LAW OFFICE OF KRISTIN R. BROWN
Kristin R. Brown, Attorney
18208 Preston Road, Suite D9375
Dallas, Texas 75252
P: 214-446-3909
F: 214-481-4868
E: kbrown@idefenddfw.com
SBN:24081458
                                                                                    !



To the Honorable Justices of the Court of Appeals:

      Appellant Jessica Boyett moves for an extension of time of 30 days to

file the Appellant's Brief [See Tex. Rule App. Proc. 10.5(b) and 38.6(c)]:

      1.    This case is on appeal from the 6th Court of Appeals of Lamar

County, Texas.

      2.    The case below is styled the State of Texas v. Jessica Boyett, and is

numbered 25505.

      3.    On February 3, 2015, sentence was imposed in open court.

      4.    Appellant was convicted of Conspiracy to Manufacture a

Controlled Substance.

      5.    Appellant is presently on an appeals bond, and was placed on

community supervision for a period of three years.

      6.    The reporter's record was filed on July 7, 2015.

      7.    The clerk's record was filed on March 31, 2015.

      8.    The Appellant's Brief is due on August 6, 2015.

      9.    Appellant requests an extension of time of 30 days from the

present due date to file the Appellant's Brief, i.e., until September 5. 2015.

      10.   No previous extension to file the Appellant's Brief has been filed.

      11.   Appellant relies on the following facts as good cause for the

                                        2
requested extension: Attorney for Appellant has suffered the loss of numerous

close family members in the last few months, and the loss-as well as the

travel necessitated by the loss-has put Attorney for Appellant slightly behind

in her briefing.

      12.     Further, Attorney for Appellant has the following briefs, petitions

for discretionary review, or other pleadings due soon:

            • Ryder v. State, 07-15-00003, appellant's brief due on August 3,
              2015 in the Seventh Court of Appeals

            • Harrell v. State, 05-15-00133-CR, reply brief due in the Fifth Court
              of Appeals

            • Aday v. State, 05-14-01593, reply brief due in the Fifth Court of
              Appeals

      13.      In addition, besides her regular trial docket, and additional

upcoming appeals, Attorney for Appellant continues work on a multi-county,

multi count case involving several felonies, and travel and investigation for

this case have been substantial.

      14.      Finally, Attorney for Appellant continues work on several habeas

cases involving the underlying issue in Miller v. Alabama, 132 S. Ct. 2455

(2012).

      15.     Attorney for Appellant has a responsibility to provide Appellant

with the effective assistance of appellate counsel, see Evitts v. Lucey, 469 U.S.
3
387, 392 (1985), and Attorney for Appellant believes that that the additional

time is necessary to provide such effective appellate counsel.

      16.   Attorney for Appellant thus requests the extension so that he may

properly prepare the Appellant's Brief in accordance with Attorney for

Appellant's standards and to provide Appellant the effective assistance of

appellate counsel.

      17.   This Motion is not filed for purposes of delay, but so that justice

may be served.

                                    Prayer

      Appellant prays that this motion for extension of time to file the

Appellant's Brief be granted.

                                     Respectfully submitted,

                                    Kristin R. Brown
                                    18208 Preston Road, Suite 09375
                                    Dallas, Texas 75252
                                    Phone: 214-446-3909
                                    Fax: 214-481-4868
                                    Email: kbrown@idefenddfw.com
                                    TexasBarNo.24081458
                                    Attorney for Appellant


                                     Kristin R. Brown




                                       4
                          Certificate of Service

     This certifies that on July 26, 2015, a true and correct copy of this
document was served on Gary Young of the District Attorney's Office, Lamar
County, by email to gyoung@co.lamar.tx.us.



                                  Kris~




                                    5